OFFICE       OF THE ATTORNEY        GENERAL      OF TEXAS
                                         AUSTIN

G-c.MAtW
A--

   yn.     vlolot     8.   ePeeahlll,    oblef                 i
   Dlvlrloa of allld Woliaro



   DoaPlrdul



                    ?oaP wooat nqtrrrt
   a ea O
        tR tb         b b o ve
                             ltb to d
                                    q ?xo
                    w* q Qo te
                             fP o 7
                                  a




                                        tad ootoberTt, l$JM, adg*
                                        tirrhi8O@B%~tb~irlbO




           who EoacuwbleWPaeet Bufgn, aunt Attome*,    Sl ?aao,
   to&o, bar gnreatod a letter In ooaneatlonwith the above mn-
                                                                  598



Rro. vlo1.t8. aroonhtll,?*o 2


tioaed iaqUa       vbfob ~08do as fallovor
           ‘?loaoepefes to rour ')plnion
                                      No. o-2739aad
    nlAtedo9ln.laau.
           "xa Vlev of ymlr ophioa     Ro. o-2739* sad par-
    &la~l,the          last paragraph
                                    thereo?,nrdimg 80'
    fOllOV0'

               .'Wo bsvo boea umblo to fiad on7
          8t48uto tlmtexp~ol~oP       4'=-
          tioa la muo r th e       7 oo a o r o ’
                              o a mlo
          to oroa8oud ootablbh t& off100
          Welfa Offfoe)aben moatloaed aml apolo-
          pr3.d. sad expeadfundsfor 8he raintea-
          8noo of ouchofflao.'
        '9 mivloeUthe Oolliooionerot 00~1-8that the7
    verevlth mlauthorltj
                 t        to rintain the ChildYel-
    fwe 3ffloein t& Owatr, vhlohhrd bmxi thea-eto-
    ~~f~~~~?~e~ltadr,rudrrStrte               oupor?-
            xt 111;s
                   w oplaloa8hat 8hlo oplnioaooPreot-
    ly lt&id the lav on the oubjoot.
         'A BelobePof 8he Dbvioioaof child welfare of
    the Stak  Dopmtaont   of PublfoWolfme, io in El
    ?a00 at 8bio tlm    ud r uadorok96 that #or have
    diomoood the rder furthervl8h mmbe~o of row
    staff utd 8beyhve nqueoted t&t1 n-oubrlttho
    qu4Jo8L to yeu as follolmt
           'This    lo tbrefore~   ta mquert   8m o$inba   fro8
    vu on tim follovlnsfaotor
         Vw three pmro mm;, the 88&e Deportrat of
    Publlo Welfmo hao rrrintrirud,
                                 fa tl ?mo Oam~    a
                                           the odd
                                       Civil 8tatuteo.)
                                   lmm    boea wd

         %l9aooQam~ba8iJkvenll*     laudsad op lat.
                                             vr8b
                                 la aoaordanoe
    pPobat1enoffloePo,rho funet1an
    Artiolem51%-5lb2.
          "The Ooustyheuntofore   l99ointed8Oount7      ohtld
    WelfareBo8ml,~ertha9roVloloar          of Seotioa4,
                                                                             599


                         ?oae 3
Ire. Violet 8. i?reenhi.ll,


    Article 695-4, vhieh row301
                "'camlooiQnero'court ot say
            o o unt~
                   my appoint in lald oountt seven
            pemoao n01daat. tbDM.B,rho l&ll
            some v1that oce9eautlan and hold of-
            fleadoringth# pleaouvoof the oomlo-
            oionmot aourt,who ah11 ooaotitute
            l child Welfm   Beard far She oouaty,
            ~~ti>ggWwo          zkva ohll leleot
                               Vho Ohild Welfare
            mud oball *,firr ouoh QPt1.0 as rnr
            boomQulrod of it by the said ode-
                  0' oourt and Roard of Control,ln
            fur% ran00 of the pose     09 thlo sot.
            couaty oorriooioaero' aotwt of mf
            oouatrY    muwe y member of mush
            oouaty WeTiwe &a4    for jurt oauoe.~
          '?wagmph 5 of Artlale6%-a, provides that
     the Board of Control,throughuid &mntr Child
     WelfareBawd, oheuldvork i.8eomjrurotion
                                           vlth
     the CoUooionerot Court ud ntreafleBooM, 4ad
     thatthe &awl of Control vao wthoriredto us0
     and allotany fmdo avail&&e for the 800om9110la-
     ment   of bt# purpose.
              ‘UMOS &otfoa     42 of Artlole 6sS-r             it is
     protidodthat     Countr   child WelfareBo&o                eotoblfrh-
     edderAvtiol@          635-a rtidb   OortWd,
              'The Mate Dopartaea*of hrblioWolfam be
     requeotod the Ooua         to partteipate      ln   the    open-
     tionof a couatq c3        ld Welfan   Offioe    l8 I!1Paso
     Couaty. Who offiee        lo to ,umoiot     of a ohild Wel-
     farovorkara8dao~mgva9heP The countyhas
     been roquooted                 1,200.OOto l99l;l
                   to appropr?iaCe ri
     tovwdo %he PIJIsrtof tho saladem of the Child
     Wo lfmer o eo ti
                    r th e lto no g m pand
                                         h etmvelin8
                                             r
     e&imaef the Child Welfavovorker, or to be ap-
     pliedim mob othermnao~ as &he Couatr ONld
     Ysffa~     80Udd0O~tOO. 2hO-00                      Of th 0
                                                               ll-
     ados sad offloe lxpeaoeoare to be boxme br
     Fedem &id, diotributtiunder State lupervialaa,
     throughthe fItate8eputaoat of publlaWelfare.
YSalot 6. WedUll,   ?oee 4




                        oPgo8intft3n of
     tmla w0i          I 80 gfve oanoulk-
     t&or ooniooo oa problona aftrotl
m.   V%olot 8. -,               wo      5


         Ohild Welfare 9rolMmo am involved;
         to glre oaoe vork oervloeoto thow
         agosoieo, bath irtateand loaal, to lo-
          oat0 owl et*   fortes haoo              and     to
          9pz       mm--       ~ldm8
                    t%ema do
                          lonioeo
                             j
          able toall ohildrerhaeedwl
          omt7, '
          "uho oeunty ho      d toapprogriato   12.00
     for,this pwp0Oo. if;2-Oiol@.      I&v0   At4
     ~Oa~~cO~uiown'OatIst~t~qogiri~
     ouoh on expeadltwo us \urutho~loodia lav end
     vouldoomatitukuillegala9enditwe.         ftlomy
     furthoroplnioathbt Wa.loa to. 0-2739,mutheo
     the oam e6mmlwiar.
         Queotion Ho. 1. CM the Count appropriate
     41,200.00for thr purposeoutlinedaL vet
          ‘QuestSor lo,   2.     10 there uy          var the Oouuty
     can 9ay thI0 acme7 to the QouabJ child                    Welfare
     B o a r to
             a lo o up llowh
                           eb p ur p o se4
                                     so8tertioa    that        the lpprv-
                               refer pu to uy letter of
                          , and them oall those rdbltioaal
     faoto to 7&w attention.
          %obdtviolon     ‘dt    of ekotion 9,          Artiole695-8,
     reaaou foIliwo,
               "'a.Pmvldul that80 9rb~oloa
m.   Violet 1. -.Wb


               nW h o lm g u o g
                               oefth lolot (Astlsleo
                            18 vao the o utsta n&
          5139-51~2~rh$lv~hee




              l‘*0 Lo g to laevh
                              tumlo mtlJ
                                    th o u g h t
          tzmtbjpl804 the8laoa@o
                               u8aoamn
          dbeot otgorrlofm    of tha                    g
          of those emmtioo,   it would bo
          the 8i8wo 08d bra+floi8l     Bo t&o pobflo.
          It is quite pbia that ii tho povm8 60~
          foPred on the d.%otrlot judges 0-r mlaora
          uupro9orl~ oxer0ioeQ,itvfllbave a ton-
               to leooea orirr,    amI dutfeo of W
          23     Oonoideriogow fom of goverueoit,
          8no r i
                dino t,   l?t*otire   utd no9onolblo
          wthod oeuld I&at bo aeoigood.'
          %t%olo    5142 sots up ir dew1       the amber of
     juroallooffloera,   rbooe duty   it   lo to make lmvertl-
        tio80 foorthe Juvon%loBo8?& and te poPron all
     $i ties neaeou~     relet   %owIevolfweorrhtl~
     ua&P                    3 the 8aar& Uho Artiole
              the urlodiat.l08
     al809roti is0 foa89psiahmstofa       ldroollttoodurae
     offioer,    to bo paid oiatlr
     0&301 luthoritfeo;1or ooheo   bT Z!LT%     Z Et&o*
     goovid. t
               nail      of paid juvuile oiffoe?a
                   loolotauto ohall bo fixed br
          a a &tlzel~
          th oo a mlo o io a o n’
                               o ur no
                                    t tto lx o eo d
          th o o vmo h o nla n8tlo 8edo nda 4 b ill
JlPor VQlot          8,. o?ooahill,      ?w    !7


          *?mmthv8tatute.   rhiohoomotoowsttea-
     tio8,vhiohvehave refermd to,ve find80
     luthorlt~ Sor the app  tiCion of w fuada for
     the wjk*1, to peoiom CL duties vhloh the abfld
     wolfam vorkor lo to porrom, uoept uder. Arti-
     01.51~2 nlatirgta thoa+tmvntof9mba-
     tia a l0ffi
               s0
                a 0
                  dlr0oo l0tM 80.wo finaa 0  a uth o r -
                         o fvo r k obr oth eo o ua ty
                        O? tho rgpPcJprlatlau of funds
     for Ohild Wolfwe vwk thvou@ owh Doard, slave
     ~o~o~~~1~2,ir~opiriar,o~oiii~~
     rdato to the vosk vhtoh the ahilt%Wo lfuovo r k er
     Ma the ohflawoxfare ofrieolo                       ao)w&form,urd
     8 opeo~tio opproprlatlon nml lirit8Cioa of funds,
     as provided for in thou Artisles,is exoluolve.
     A differeat quootiu   voula extot, of "mm;   ir
     l owntyvhvntherevaaaota~d
                             offloors,8E"oo aa lm-
     beard and 9aid 9robfitlea
     9lied9over to appropriate fmdo m.fghtoxiot,but
     vhen l o p e~ifi~approp~iatioa                    h a sb eena a a e,
                                                                        l8-
     pllod paver oaanot, ls 9                   09iriar,     llee,
        *:u0w88d th a th t 0 c 0tw7ahod w03.f~0
     8eudio ver y o nx io uo to h u o uup iJk luo 8th lo
     rttvratueul~d8te,utdI                             tltenforrPequeot
     y o ur
         la lyo o 8o M ewotl
                           fath
                              8ortter.
                    WI0
                      o eR to o ia o8ea
                                     o ur
                                        hrt
                                          a’ s
                                            requeotea mvto
     ask you to oub8it this queotio8                    to a oonfersaae


          With nfereaoe to the opinionabove 808tiaaod rrittea
Irebnur?,2l,lg38,tho follov~v80gn8atvdtothio~
8ont IOP 08 OpisrMC

                    %ho ooalooloacwo'                   luo veo k o r tM
      da yasg O
              p uo ed
                    a s r o ll                         ordorl
           “Dq 8otlo8 &l7 8hdo ud 000Maoa OM oa?Fl&,
      th eo o urogreeato
                 t        o o -o p o rinc
                                       r toh 0
                                             lotablioh-
      rat  of e md    Welfam Wnit   fos th Olty of
      o & mtb Oo ~t7   ur hrl 0~b l99vQptirtsr 41,.s .z
                                   7
      for that purpose for 080 708r.
                    0th l   l
                            uboeqwnt & seth ert y M a 4 x -aQa
      l   Jotaint      06uttee        vlth th e City       to b ve   We   of
.




    Rr. ‘liolot 8.O?oodUl,     ?o80 8


         this ver3r sad reoeivo and dfobuwoe tb 8tmteo
         lppmpdated bT the Cityand Gotmty.
            'Iuupruo8toa~thhu~f?Ntho
                    As ahnlnno 0s the oom3oos.uew'
        z!z%o?c"ft oo&ooto bo 944 to 0 ,moobos;fahi
        w-     ~oolu           vb ¶no boo8 a00
        -.         km8aoroftbiooomlt         32 lo l
         OoNtf amoeP,r
              vlouo   #iv0 r   a           to vbthor o+
         80s tho QoutIIo8ow’       522C    ouohmlthoPtty.*
              With nferomo     to tho abvo the ~inloo   holdot
              *It is ow op.taM #at th, Oadoolo8om’
         Co u wis
               t lutberired to rrln tb ~gprapriatlon
         for tb pwpooe oet out la row latter, men
         thoughno aprose lutherlt~uiotd for the
         oomloofuoro' court to 8pprQ@*to mm07 fop b
         ouloo of thlo ohAmotes vo kl&on, ir vlev
         of the us0 W ~.%a
                         rde of ouoh appmmdatlau,
         o?l*oowthwthoiquohrutheo~~tooxpond


             who latter OS tb oouat~ 8Otormy of Bl Pooo aoun%y
    above qaotm!gnr#to tbo uwl&tlmlQ\uotloneaop8oood
                         fJ9-&=d&-739     oaare**oa
                                                  to the
                                     wo Lo suefullyFeau-
                    alo.Q-47)9o&uuootl~dto~n
                       tatod
    to th o ~o No lu ollo  8 tholkl8. slot oplaiorr opeolflanlx7
    uovero t&o quootloao psowmbd & tb letterof tb eou8t~
    lttoruy 8oatfoned  abuve.
              ~WlvioloaofCbiM     Wolfamoftho8tatokportaoat
    of hrblio Wellbro nioeo ba, qmootU8 of M&hew tbo oodoolar-




              A& ,luo la erth
                            iye
                              4s
                               b o vo
                                   8o a tluea
                                          o p & nim
                                                 x r r lb tea
    ?ebxuaq 21, 1938, a84 at? or4gimG Oplabm lo. 04739, ud t&
                                                                    605



    Jlro.Violet 8, @reemhlll,Pago 9


    authoritiesolted tlmreln,ve are of the opLnlon thet the
    comioolonerot court is sot legally authorlred to make the
    appropaiatlouand expenbiture8 heretofore meatloned and the
    opinionka      date of February21, 1938, is hereby ex-
    pnosly eve3 ed tiofar a8 it oonfllotovlth OpinionRo.
    ogt39.
             Truetlagthat the foregoiagfully anmferayour in-
    quby, ve we

                                        Very truly youro
                                   ATTORXY QlC8SML OITXAB

                                   BY   &&&-I--

            FIRST ASSISTANT                       Ardell Wllllarr
            ATTORNEY GENERAL                           Aaoiotemt


/   AW’AW